—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Coppola, J.), entered April 15, 1999, as granted the defendant’s cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted the defendant’s cross motion for summary judgment dismissing the complaint. The defendant made a prima facie showing that it was entitled to judgment as a matter of law by offering sufficient evidence demonstrating the absence of any material fact (see, CPLR 3212 [b]; Alvarez v Prospect Hosp., 68 NY2d 320, 324; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853). The conclusory allegations asserted in the affidavit of the plaintiffs’ expert were insufficient to raise a triable issue of fact and defeat the motion for summary judgment (see, Aghabi v Sebro, 256 AD2d 287; Tropeano v Astoria Gen. Hosp., 235 AD2d 532).
The plaintiffs’ remaining contentions are without merit. S. Miller, J. P., Krausman, Florio and H. Miller, JJ., concur.